DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because of the following informalities:
In Figure 5: Step 508, “PREFERNCES” should be “PREFERENCES”.
In Figure 5: Step 510, “OVERAL” should be “OVERALL”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office Action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, Applicant will be notified and informed of any required corrective action in the next Office Action.  The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 to 7, 9, 12 to 13, 16 to 17, and 20 to 22 are rejected under 35 U.S.C. 103 as being unpatentable over Byron et al. (U.S. Patent Publication 2019/00095973) in view of Caldwell et al. (U.S. Patent Publication 2002/0095411).
Concerning independent claims 1, 13, and 20, Byron et al. discloses a method, system, and computer program for generating a response to a user query from extracted product features, comprising:
“initiating, by a machine agent, an interactive natural language conversation between a user and the machine agent to provide the user with guidance on one or more products” – conversational systems integrating natural language processing include virtual assistants in a dialog between a user and the conversational system (“an interactive natural language conversation between a user and the machine agent”) (¶[0014] - ¶[0015]); a dialog between a user and a conversational system generates an appropriate response to consider a sentiment towards a specific product attribute (¶[0026]); product attribute desirability program 110A, 110B identifies a product feature using natural language processing techniques (¶[0036]: Figure 2); if product attribute desirability program 110A, 110B determines that a particular feature or attribute is not 
“receiving, via an interface of the machine agent, a request for information that compares [a pair of] products, the request comprising a natural language question inputted by the user during the interactive natural language conversation” – product attribute desirability program 110A, 110B receives a user query associated with a product; when interacting with a conversational system, a user may present a question about a specific product to which the conversational system may be required to provide a response; a user may ask a conversational system, “What is the resolution of the sensor?” (¶[0035]: Figure 2: Step 208); here, “What is the resolution of the sensor?” is “a natural language question inputted by the user during the interactive natural language conversation”; 
“in response to receiving the request, accessing, by the machine agent from a product knowledge database, textual statements about one or more features corresponding to the [pair of] products, the textual statements obtained by a machine-based offline knowledge extraction process that extracts the textual statements from product information of one or more of the [pair of] products and at least one product review of the one or more of the [pair of] products”  – product attribute desirability program 110A, 110B extracts product features (“a machine-based offline knowledge extraction process”) corresponding to one or more products by parsing through repositories including database 116 to extract a list of attributes and features of products; a repository containing product information related to cameras may include a 
“based on the accessed textual statements and an overall empirical utility of each of the accessed textual statements, determining, by a hardware processor of the machine agent, one or more statements comparing the one or more features [between the pair] of products to convey to the user” – product attribute desirability program 110A, 110B generates a response to a received user query based on a calculated desirability score; product attribute desirability program 110A, 110B may then generate an appropriate response that incorporates the availability of the feature or attribute in the product and the desirability of the feature or attribute; if a previous user query is “What’s the resolution of the sensor?”, product attribute desirability program 110A, 110B may determine that the camera resolution is 24 megapixels, and may generate a response to “24 megapixels, which many people who purchased this product liked” (¶[0037]: Figure 
Byron et al. discloses all of the features of these independent claims with an arguable exception of “compares a pair of products”, “one or more features corresponding to the pair of products”, “information of one or more of the pair of products and at least one product review of one or more of the pair of products”, and “comparing features between the pair of products”.  Still, Byron et al. may arguably be construed to render obvious this limitation, too.  That is, Byron et al. discloses generating a response, “Unfortunately, this model does not have a touchscreen.  However, I can recommend other models that have a touchscreen.” (¶[0038] - ¶[0039]: Figure 2: Step 212)  A response that camera A does not have a touchscreen, but camera B does have a touchscreen, can be construed as “comparing the one or more features between the pair of products.”  However, even if this limitation of comparing features of “a pair of products” is not expressly disclosed by Byron et al., it is taught by Caldwell et al.
Concerning independent claims 1, 13, and 20, Caldwell et al. teaches a natural language product comparison guide synthesizer that solicits a user’s product requirements, lets them compare different products, and recommends one or more products based on their preferences.  The guide uses automatically generated natural language to facilitate the comparison of products, and to convey and explain its recommendation as to which products are best suited to the user’s individual needs.  (Abstract; ¶[0002])  A product comparison guide synthesizer includes a database of products in a given class listing values of features for each product.  (¶[0017])  A set of textual phrases, or snippets, can be used by a synthesizer when generating explanations or recommendations that refer to particular product features.  Specifically, Caldwell et al., then, clearly teaches a natural language interface for “comparing the one or more features between the pair of products”.  Similarly, a message that states that one product has a larger display or one product has a most convenient feature represents “an overall empirical utility”.  An objective is to provide product recommendations that are suited a user’s individual needs and tailored to user requirements and preferences.  (¶[0002] and ¶[0019])  It would have been obvious to one having ordinary skill in the art to determine desirability of product attributes from product reviews of Byron et al. to compare a pair of products as taught by Caldwell et al. for a purpose of providing product recommendations that are tailored to user needs and preferences.

Concerning claims 6 and 16, Byron et al. discloses:
“extracting the textual statements about product features from the product information” – product attribute desirability program 110A, 110B extracts product features corresponding to one or more products by parsing through repositories including database 116 to extract a list of attributes and features of products; a repository containing product information related to cameras may include a camera model, embedded sensors, focal length, zoom, and display screen parameters (¶[0032]: Figure 2; Step 202);
“normalizing the extracted textual statements across the product information of a given product” – product attribute desirability program 110A, 110B generates a table of Caldwell et al. similarly teaches normalizing scores for features so that a score is always between 0 and 1 (¶[0045]);
“based on the normalizing, computing polarity of the extracted textual statements” – product attribute desirability program 110A, 110B generates Table 1 or Table 2, where a positive sentiment ratio and a negative sentiment ratio are calculated from a number of positive sentiment reviews and a number of negative sentiment reviews as compared to a total number of reviews, where a positive sentiment ratio and a negative sentiment ratio are “normalized” to a value between ‘0’ and ‘1’ (¶[0042 - ¶[0043]: Tables 1 to 2); here, a positive review provides a positive “polarity” and a negative review provides a negative “polarity”; Caldwell et al. similarly teaches that a feature has ‘polarity’ (¶[0046]);
“computing support of the extracted textual statements” – a desirability score may be a numerical value measuring the importance of a feature based on parsed product reviews that may be calculated as a comparison of a positive review and a negative review; if a specific feature received 20 positive reviews and 10 negative reviews, product attribute desirability program 110A, 110B may calculate the desirability 
“storing the extracted textual statements, corresponding polarity, and corresponding support in the product knowledge database” – product attribute desirability program 110A, 110B records product features or attributes; product attribute desirability program 110A, 110B may identify a zoom feature should be recorded that received a positive statement, and may record metadata for image quality (¶[0033]: Figure 2: Step 204); database 116, then, stores reviews (“the extracted textual statements”), number of positive and negative sentiments (“corresponding support”), and positive and negative ratios (“polarity”) in Tables 1 to 2.
Concerning claims 7 and 17, Byron et al. discloses a desirability score may be a numerical value measuring the importance of a feature based on parsed product reviews that may be calculated as a comparison of a positive review and a negative review; if a specific features received 20 positive reviews and 10 negative reviews, product attribute desirability program 110A, 110B may calculate the desirability score as +10 (¶[0034]: Figure 2: Step 206); product attribute desirability program 110A, 110B generates a table of Table 1 or Table 2, where a positive sentiment ratio and a negative sentiment ratio are calculated from a number of positive sentiment reviews and a number of negative sentiment reviews as compared to a total number of reviews, where a positive sentiment ratio and a negative sentiment ratio are “normalized” to a value between ‘0’ and ‘1’ (¶[0042 - ¶[0043]: Tables 1 to 2); here, if it is determined that there 
Concerning claim 9, Byron et al. discloses that if a specific features received 20 positive reviews and 10 negative reviews, product attribute desirability program 110A, 110B may calculate the desirability score as +10 (¶[0034]: Figure 2: Step 206); product attribute desirability program 110A, 110B generates a table of Table 1 or Table 2, where a positive sentiment ratio and a negative sentiment ratio are calculated from a number of positive sentiment reviews and a number of negative sentiment reviews as compared to a total number of reviews (¶[0042 - ¶[0043]: Tables 1 to 2); broadly, “support of the extracted textual statements” can be construed as a calculation of a number of positive reviews and a number of negative reviews; Compare Specification, ¶[0029] and ¶[0051], which states that support is a measure of how many users are mentioning the textual statement; here, determining a response is “based on polarity” of a desirability score being positive for +10 and “the support of each extracted statement” is a number of 20 positive reviews and 10 negative reviews.
Concerning claim 12, Byron et al. discloses that product attribute desirability program 110A, 110B may utilize machine learning of previous user queries to determine whether a user would be dissatisfied with a particular feature or attribute’s omission, and may be capable of determining that the user does not have a preference as to the inclusion of a feature to improve future prediction.  (¶[0038]: Figure 2: Step 212)  Caldwell et al. teaches recommending products according to a user’s preferences (¶[0009]); user profiles are collections of values of features that are considered to be 
Concerning claim 21, Caldwell et al. teaches that a set of textual phrases, or snippets, can be used by a synthesizer when generating explanations or recommendations that refer to particular product features.  Specifically, a snippet can convey a message, “Product X and Product Y both have auto focus”, “Product X has a larger LCD display than Product Y”, or “Of the three models, Product X has the most convenient feature.”  (¶[0048] - ¶[0051])  Here, “Product X and Product Y both have auto focus” and “Product X has a larger LCD display than Product Y” are “a first statement for a first feature of a first product of the pair of products and a second statement for the first feature of a second product of the pair of products.”  That is, Product X and Product Y are “a pair of products”, “a first feature” is ‘auto focus’, and “a first statement” is that Product X has auto focus and “a second statement” is that Product Y has auto focus.  
Concerning claim 22, Caldwell et al. teaches that a set of textual phrases, or snippets, can be used by a synthesizer when generating explanations or recommendations that refer to particular product features.  Specifically, a snippet can convey a message, “Product X and Product Y both have auto focus”, “Product X has a larger LCD display than Product Y”, or “Of the three models, Product X has the most .

Claims 2 to 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Byron et al. (U.S. Patent Publication 2019/00095973) in view of Caldwell et al. (U.S. Patent Publication 2002/0095411) as applied to claims 1 and 13 above, and further in view of Rasmussen et al. (U.S. Patent Publication 2017/0061283).
Concerning claims 2 and 14, Byron et al. determines one or more statements about products for responses that may utilize machine learning of previous user queries and recording subsequent user actions.  (¶[0038]: Figure 2: Step 212).  However, Byron et al. does not provide “a Q-learning algorithm, wherein a reward of the Q-learning algorithm is unknown”.  Still, various algorithms of machine learning are known, and this one is taught by Rasmussen et al.  Specifically, Rasmussen et al. teaches reinforcement learning that is a general algorithm for determining a best action to take given a current state of the world.  An algorithm for selecting an action ‘a’ in a state ‘s’ that is defined as a total reward received after selecting ‘a’, where Q values and reward functions are unknown, and can only be sampled by exploring the environment.  (¶[0002] - ¶[0004])  Rasmussen et al. designates this as “Q-learning”.  It would have been obvious to one having ordinary skill in the art to provide a Q-learning algorithm with an unknown reward as taught by Rasmussen et al. to perform machine learning of Byron et al. for a purpose of determining a best action to take given a current state of the world.

Concerning claim 3, Byron et al. discloses determining a response based on “an overall empirical utility of each statement” and “support of each statement as computed by the offline knowledge extraction process” when it is determined that a camera does not have a touchscreen but other models are recommended.  (¶[0039]: Figure 2)  That is, product reviews and desirability scores are obtained for features of products, and these are used to generate a response.  Similarly, Byron et al. discloses using machine learning to generate a response based on previous user queries and user actions.  (¶[0038] - ¶[0039]: Figure 2)  Caldwell et al. determines a response using “knowledge about any user preferences”.  (¶[0009])  Rasmussen et al. teaches reinforcement learning that is a general algorithm for determining a best action to take given a current state of the world.  (¶[0002])  Rasmussen et al.’s Q-learning algorithm, then, can be used to generate a response as an action ‘a’ that takes into account states ‘s’ corresponding to “knowledge about any user preferences”, or “an overall empirical utility of each statement” and “support of each statement as computed by the offline knowledge extraction process”.

Claims 4 to 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Byron et al. (U.S. Patent Publication 2019/00095973) in view of Caldwell et al. (U.S. Patent Publication 2002/0095411) as applied to claims 1 and 13 above, and further in view of Lim et al. (U.S. Patent Publication 2016/0342317).
Byron et al. does not expressly disclose “prompting feedback from the user during the interactive natural language conversation regarding a product previously purchased by the user, the feedback comprising specific features of the previously purchased product or strengths and weaknesses of the previously purchased product, the feedback being stored for later processing by the offline knowledge extraction process.”  Instead, Byron et al. appears to do this automatically without expressly prompting the user for this feedback information when a machine learning algorithm records user actions of searching for a different camera as validation or disapproval of a prediction as to a user preference for a touchscreen.  (¶[0038]: Figure 2: Step 212)  However, it is well known in natural language processing to request feedback to improve a model of a dialog.  
Concerning claims 4 and 15, Lim et al. teaches crafting a feedback dialogue with a digital assistant that facilitates natural language conversations as machine learning sessions with a user, so that one or more queries are used to learn the user’s preferences.  (Abstract)  A digital assistant generates questions based on an identified learning area and presents those questions as a natural language conversation to elicit feedback, and uses the feedback to confirm inferences to personalize the digital assistant’s user interactions.  An intelligent digital assistant uses reflection based on logged activity to infer what the user wants in the future, pulls targeted feedback using specific questions in a natural language conversation, and identifies targeted sentiment in user responses.  (¶[0014] - ¶[0015])  A user may input a phrase, “the sandwich was too greasy”, a sentiment is identified as directed towards a facet, and a user profile is updated.  (¶[0029]: Figure 1)  Digital assistant 210 may generate questions that Lim et al., then, teaches “prompting feedback from the user during the interactive natural language conversation” and updating a user profile so that “the feedback being stored for later processing by the offline knowledge extraction process”.  Moreover, Lim et al. provides an embodiment of a sandwich at a restaurant (“a product previously purchased”), but is applicable to a desirability of product attributes of Byron et al.  These product attributes relate to “specific features . . . or strengths and weaknesses” when a camera does not have a touchscreen in Byron et al.  (¶[0039]: Figure 2: Step 212)  An objective is to facilitate natural language conversations with machine learning to learn a user’s preferences.  (Abstract)  It would have been obvious to one having ordinary skill in the art to prompt for feedback from a user during an interactive natural language conversation regarding a previously purchased product as taught by Lim et al. about specific features or strengths and weaknesses of a product of Byron et al. for a purpose of facilitating natural language conversations with machine learning to learn a user’s preferences.

Concerning claim 5, Lim et al. teaches that a digital assistant generates questions based on an identified learning area and presents those questions as a natural language conversation to elicit feedback (“asking a natural language question by the machine agent to the user during the interactive natural language conversation”), and using the feedback confirms inferences to personalize the digital assistant’s user interactions.  (¶[0014] - ¶[0015])  

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Byron et al. (U.S. Patent Publication 2019/00095973) in view of Caldwell et al. (U.S. Patent Publication 2002/0095411) as applied to claims 1 and 13 above, and further in view of Miyoshi et al. (U.S. Patent Publication 2018/0039633).
Byron et al. discloses that positive and negative ratios are ‘normalized’ in a range between 0 and 1 in Tables 1 and 2 (“normalizing the textual statements”).  (¶[0042] - ¶[0043]: Tables 1 and 2)  Similarly, Caldwell et al. briefly teaches normalizing feature scores to values between 0 and 1.  (¶[0045])  However, Byron et al. and Caldwell et al. do not clearly disclose and teach that normalizing the extracted textual statement comprises “approximating a function F of two arguments which takes two of the extracted textual statements for a given product as input and computes their similarity as a number between 0 and 1.”  Still, it is well known in the art of natural language processing to determine a similarity between two documents of text.
Generally, Miyoshi et al. teaches estimating information that a user will request on a basis of purchase history for recommend techniques.  (¶[0003] and ¶[0005])  Data Miyoshi et al., then, teaches “a function F” given as a distance of Equation (1) “of two arguments” comprising E1 and E2 (or E* and E) for expressions that are “extracted textual statements” so that “their similarity” as represented by a distance is normalized to s “as a number between 0 and 1.”  An objective is to estimate information that a user may request on the basis of a purchase history.  (¶[0003])  It would have been obvious to one having ordinary skill in the art to compute a similarity between two arguments representing extracted textual statements by a distance that is normalized between 0 and 1 as taught by Miyoshi et al. to generate a response of a desirability of product attributes of Byron et al. for a purpose of estimating information a user may request on the basis of a purchase history.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Byron et al. (U.S. Patent Publication 2019/00095973) in view of Caldwell et al. (U.S. Patent  as applied to claim 1 above, and further in view of Pan et al. (U.S. Patent Publication 2016/0267377).
Byron et al. broadly discloses determining an “overall empirical utility” of products from “the accessed statements” representing features extracted from product reviews, and “the overall empirical utility of each of the accessed statements is estimated, by the machine agent, based on past conversations”.  That is, Byron et al. uses prior queries from a user to determine if a user will likely be dissatisfied with a particular feature on that feature’s omission from product reviews.  (¶[0038]: Figure 2: Step 212)  If a user is going to be dissatisfied, then this implies that a product does not have a satisfactory “overall empirical utility”.  However, Byron et al. does not disclose quantifying “how likely communicating a corresponding accessed statement is to result in a purchase of a specific product” “based on past conversations with multiple users over a period of time.”  
Pan et al. teaches determining probabilities using a computer learning model that may including receiving user-submitted product review text, determining attributes of the product review text, and generating a sentiment and predicted probability of recommendation of the review.  (Abstract)  User preferences may be derived from historical information and preferences about a user stored and accessible from data store 208.  (¶[0058]: Figure 1)  Specifically, forecasting engine 126 may predict the purchase probability of a given product based on user attributes, product attributes, and reviews associated with that product during that session (“how likely communicating a corresponding accessed statement is to result in a purchase of a specific product”).  An aggregate predicted probability of recommendation (PPR) may reflect a likelihood that Pan et al. based on prior queries of Byron et al. for a purpose of improving characterization of sentiment of product reviews.

Response to Arguments
Applicant’s arguments filed 02 December 2020 have been considered but are moot in view of new grounds of rejection as necessitated by amendment.
Applicant amends independent claims 1, 13, and 20 to set forth new limitations directed to a request for information that “compares a pair of products”, features “corresponding to the pair of products”, and “comparing features between the pair of products”, and adds new dependent claims 21 to 22.  Applicant presents arguments Byron et al.  Specifically, Applicant addresses the new limitations as incorporating the prior limitations of now-cancelled dependent claims 11 and 19.  Applicant states that these claims were rejected as being obvious under 35 U.S.C. §103 over Gabbai et al. (U.S. Patent Publication 2016/0154862).  Applicant attempts to distinguish over Gabbai et al. with an argument that this reference only provides a generic search query from an interface for attributes that can be selected by a user, and does not receive a natural language request.
Applicant’s arguments are moot in light of new grounds of rejection as directed to independent claims 1, 13, and 20 being obvious under 35 U.S.S. §103 over Byron et al. (U.S. Patent Publication 2019/00095973) in view of Caldwell et al. (U.S. Patent Publication 2002/0095411).  Caldwell et al. is being substituted for Gabbai et al., and the rejection no longer relies upon this latter reference.  Here, Caldwell et al. better teaches the limitations directed to “comparing a pair of products” after receiving a request for information “comprising a natural language question inputted by the user”.  Similarly, Caldwell et al. teaches the limitations of new dependent claims 21 to 22, and is necessitated by amendment.  Specifically, Specifically, Caldwell et al. teaches a natural language product comparison synthesizer, where a snippet can convey a message, “Product X and Product Y both have auto focus”, “Product X has a larger LCD display than Product Y”, or “Of the three models, Product X has the most convenient feature.”  (Abstract; ¶[0048] - ¶[0051])  Byron et al. discloses natural language processing, where a user asks a question “What is the resolution of the sensor?”  This user input, then, is “a natural language question”.  Generally, Caldwell et al. appears to Gabbai et al. are accordingly addressed by Caldwell et al.  The “comparison of a pair of products” is taught by Caldwell et al., where statements “Product X and Product Y both have auto focus” and “Product X has a larger LCD display than Product Y” clearly provide a comparison of features of Product X and Product Y.  That is, Product X and Product Y are “a pair of products”.
New drawing objections are noted.
Applicant’s amendments necessitate these new grounds of rejection.  This Office Action is NON-FINAL.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Sun et al., Carbonell et al., Bhowmick et al., and Crimmins et al. disclose related prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571) 272-5551.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                                        March 1, 2021